Luke, J.
The first special ground of the motion for a new trial being' but an amplification of the general grounds, and the second ground not having been approved by the trial judge, this case is here upon the single assignment of error that the evidence did not authorize the ver*651diet. There was ample evidence to authorize the verdict, and the trial judge did not err in overruling the motion for a new trial.
Decided April 12, 1927.
H. O. Farr, W. G. Little, for plaintiff in error.
J. Saxton Daniel, solicitor-general, J. T. Grice, solicitor-general, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.